Citation Nr: 0705400	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  03-23 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for bilateral plantar fasciitis.

2.  Entitlement to service connection for a hernia, to 
include as secondary to service-connected lumbar spine and 
right hip disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from March 1987 to March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
November 2002, a statement of the case was issued in May 
2003, and a substantive appeal was received in July 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the issue of entitlement to an increased 
rating for bilateral plantar fasciitis, the threshold 
question in this case involves whether the veteran's plantar 
fasciitis is shown in either foot to be severe, manifested by 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use accentuated, indications of 
swelling on use of the feet, and characteristic callosities.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

In August 2006 the veteran underwent a VA examination in 
association with this claim.  The corresponding report, 
however, does not address all of the criteria pertinent to 
assessing the veteran's claim.  The Board notes that the 
August 2006 VA examination report does indicate that the 
veteran's feet were tender on examination and showed 
callosities.  However, the report does not adequately address 
whether there was any marked deformity or indications of 
swelling on use of the feet.  Significantly, the Board notes 
that an April 2003 VA treatment note entered by a podiatry 
student indicated that a significant deformity may have been 
observed: "marked gastroc-soleal equinus."  The record does 
not clarify or confirm this note and it is unclear whether 
the April 2003 note refers to a bilateral deformity or a 
deformity of one foot.  The August 2006 VA examination report 
does not address the question of deformity sufficiently to 
corroborate or contradict this note.  It is further unclear 
whether the August 2006 VA examination report's finding that 
the veteran's bilateral plantar fasciitis is worsened by 
bilateral calcaneal spur constitutes a marked deformity.  The 
Board believes that further development is necessary to 
clarify the record with regard to these essential questions 
relating the proper assignment of a disability rating in this 
case.

With regard to the issue of entitlement to service connection 
for a hernia, the Board notes that this claim involves the 
veteran's assertions that his hernia pathology is secondary 
to his service-connected lumbar spine and right hip 
disabilities.  During the pendency of this appeal, the 
provisions of 38 C.F.R. § 3.310 were revised.  Under the 
former provisions, a disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected as well.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (effective prior to October 
10, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The former paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added.

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."

The evidentiary record in this case does not currently 
contain adequate medical evidence and an adequate medical 
opinion for the Board to consider this claim in conformity 
with the revised regulation.  The September 2002 VA 
examination associated with this claim was conducted prior to 
the implementation of the newly applicable regulatory 
provisions.  Thus, the Board finds that a new VA examination 
and opinion are required to adequately clarify any 
relationship between the veteran's service connected 
disabilities and his current hernia pathology in light of the 
new regulatory provisions.

The attention of the RO and the VA examiner are directed to 
the changes in 38 C.F.R. § 3.310 so that the report of the VA 
examination directed by the Board includes the necessary 
information.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA examination to determine the objective 
severity of his bilateral plantar 
fasciitis.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  All indicated special tests 
should be accomplished.  After reviewing 
the claims file, examining the veteran, 
and noting all pertinent findings, the 
examiner is asked to specifically respond 
to the following:

	a)  Please identify any objective 
evidence of marked deformity (pronation, 
abduction, etc) associated with the 
veteran's bilateral plantar fasciitis, and 
indicate whether any such deformity occurs 
on one or both feet.  In responding to 
this item, please discuss the April 2003 
treatment note indicating "marked 
gastroc-soleal equinus."  Please also 
discuss whether the "calcaneal spur" 
noted in the August 2006 VA examination 
constitutes a marked deformity.

	b)  Please discuss whether there is 
indication of swelling on use associated 
with the veteran's bilateral plantar 
fasciitis.

2.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
whether any current hernia pathology is 
causally related to any in-service injury 
or is proximately due to, or has been 
aggravated by, his service-connected 
disabilities.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
tests should be accomplished.

After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following:

	a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current hernia pathology is causally 
related to any event occurring in the line 
of duty or during the veteran's active 
duty service?

    b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current hernia pathology is 
proximately due to, or caused by, any of 
the veteran's service-connected 
disabilities?  In particular, is a current 
hernia pathology at least as likely as not 
proximately due to, or caused by, the 
veteran's service-connected lumbar spine 
or right hip disabilities?

    c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current hernia pathology has been 
aggravated by any of the veteran's 
service-connected disabilities, 
particularly the veteran's service-
connected lumbar spine or right hip 
disabilities?  If so, the examiner should 
report the baseline level of severity of 
the hernia pathology prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  If some of the 
increase in severity of the hernia 
pathology is due to the natural progress 
of the disease, the examiner should 
indicate the degree of such increase in 
severity due to the natural progression of 
the disease.  See generally 38 C.F.R. 
§ 3.310(b) (effective October 10, 2006).
    
3.  Thereafter, the RO should review the 
expanded record and readjudicated the 
veteran's claims on appeal.  The 
provisions of 38 C.F.R. § 3.310(b) 
(effective October 10, 2006) should be 
applied as may be applicable.  If any 
benefit sought on appeal is not granted, 
the veteran should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



